Curia.

The action is, indeed, of a new impression. We are all, however, clear in the opinion that it does not lie. No action lies against the sheriff, either for his own default, or for that of his deputy, but at the suit of one to whom the sheriff is bound by the duty of his office.' In relation to a suit pending, whether in the service of the original writ, the execution, or any intermediate process, he is answerable for his neglects to none but the plaintiff or the defendant in such suit. Judgment in this case cannot be rendered for the plaintiff upon the rerdiet.

Judgment arrested.